333 F.2d 843
Willard HUGHES, Appellant,v.BARRON TRUCKING CO., Inc. and/or Michael Barron and Josephine Barron, d/b/a M. Barron, Individually and M. Barron, a partnership,v.Ann Marie CALVERT, Administratrix of the Estate of Walter J. Calvert, Deceased, Third-Party Defendant.Ann Marie CALVERT, Trustee ad litem, and Ann Marie Calvert, Administratrix of the Estate of Walter J. Calvert, deceased, Appellant,v.BARRON TRUCKING CO., Inc. and/or Michael Barron and Josephine Barron, doing business as M. Barron.
No. 14752.
No. 14778.
United States Court of Appeals Third Circuit.
Argued June 4, 1964.
Decided June 22, 1964.

Appeal from the United States District Court for the Middle District of Pennsylvania; Michael H. Sheridan, Judge.
John R. Lenahan, Scranton, Pa. (William J. Dempsey, Scranton, Pa., on the brief), for Calvert.
Christopher T. Powell, Scranton, Pa., for Hughes.
Hugh J. McMenamin, Scranton, Pa. (Warren, Hill, Henkelman & McMenamin, Harvey Gelb, Scranton, Pa., of counsel, on the brief), for Barron Trucking Co., Inc.
Before BIGGS, Chief Judge, and HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
The appeal at our No. 14752, Civil Action No. 6881 in the court below, has not been pressed. A careful examination of the record demonstrates that the appeal at our No. 14778, Civil Action No. 6572 in the court below, is without merit. The judgment at our No. 14778 will be affirmed and the appeal at our No. 14752 will be dismissed for want of prosecution.